United States District Court
Northern District of California

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

 

 

MARILYN ANN BARTHoLoMEW, Case No. 18-¢v-04590-CRB
Plainriff,
oRDER DENYING MorloN
V- TITLEI) EX PARTE APPLICATION
SUBMITTING RIJLE 60(A)
CHAD FINKE, et al., MorIoN FoR CoRRECTIoN oF
D f d t CLERICAL MISTAKES IN THE
6 en an S- WRITlNG oF THE CoURT's
MARCH 1, 2019 oRDER

Pro se plaintiff Mau'lyn Ann Bartholomew has filed a motion titled Ex Parte
Application Subrnitting Rule 60(a) Motion for Correction of Clerical Mistakes in the
Writing of the Coult’s March 1, 2019 Order. Dkt. 45. She contends that her previous
Motion, Dkt. 38, Was before this Court under Federal Rule of Civil Procedure 60(b)(l), not
Rule 60(b)(6). I_d. at l. But the Court in fact denied Plaintiff`s previous Motion, Which she
titled Plaintiff’s Notice of Motion and Motion for Relief from 0rder Granting Defendants’
Motion to Dismiss, and for Relief from the Judgment (Dkt. 38), because it failed to Warrant
relief under Rule 60(b)(1). Order at 2. There is thus no basis for Plaintiff’s present request.

For the foregoing reasons, Plaintiff’s motion titled Ex Paite Application Submitting
Rule 60(a) Motion for Correction of Clerical Mistakes in the Wn`ting of the Court’s March
l, 2019 Order is DENIED.

IT IS SO ORDERED. q

Dated: March 5, 2019
CHARLES R. BREYER
United States District Judge

 

 

